Citation Nr: 1715215	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  13-07 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for degenerative changes of the lumbar spine (back disability) prior to August 25, 2010, and in excess of 40 percent thereafter.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to August 25, 2010.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1999 to June 2002, and the U.S. Navy from July 2004 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO awarded the Veteran service-connection for his back disability, and awarded a 10 percent disability rating, effective April 14, 2009.  The Veteran disagreed with the initial rating, and perfected this appeal.

During the appeal period, the RO increased the Veteran's disability rating from 10 to 20 percent from April 14, 2009 to August 25, 2010, and to 40 percent from August 25, 2010 to the present day.  See the RO's February 2013 and March 2016 rating decisions.  Because the disability ratings assigned do not reach the maximum rating available, and the Veteran has not expressed satisfaction with the assigned ratings, the initial rating claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

This matter was remanded by the Board in August 2015 and June 2016 for additional development.

In a September 2016 rating decision, the RO granted entitlement to TDIU, effective August 25, 2010.  As entitlement to TDIU is part and parcel of the Veteran's claim for a higher rating for his spine disability [see Rice v. Shinseki, 22 Vet. App. 447 (2009)], entitlement to TDIU, prior to August 25, 2010, is still on appeal, and the Board has recharacterized the issue as shown on the title page.  Id.






FINDINGS OF FACT

1. The Veteran's lumbar spine forward flexion was at 60 degrees prior to August 25, 2010 and 30 degrees or less thereafter; and the Veteran did not have ankylosis of the thoracolumbar spine, favorably or unfavorably, at any time during  the appeal period.

2. The Veteran did not meet the percentage criteria for TDIU prior to August 25, 2010, and his service-connected disabilities were not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1. An initial disability rating in excess of 20 percent for degenerative changes of the lumbar spine, prior to August 25, 2010, is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

2. A rating in excess of 40 percent for degenerative changes of the lumbar spine, from August 25, 2010 to the present day, is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

3.  Prior to August 25, 2010, the criteria for a total disability rating based on individual unemployability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.340; 3.341, 3.400, 4.16 (2016).






	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2016). 

The Board notes that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), 19 Vet. App. at 490-91; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for the Veteran's lumbar spine degenerative changes has already been granted, VA's VCAA notice obligations with respect to the issues of entitlement to a higher initial rating for that disability are fully satisfied, and any defect in the notice is not prejudicial.  In any event, the Veteran received notice letters from VA in May 2009, August 2010 and October 2012.  He received a notice letter for entitlement to TDIU in October 2012.

Concerning VA's duty to assist, VA has obtained the Veteran's service treatment records, post-service VA and private treatment records, records from the Social Security Administration, and his own lay statements and argument.  The Veteran has identified no other outstanding evidence, to include any other medical records, that could be obtained to substantiate his claims, and the Board is also unaware of any such outstanding evidence.

The Veteran was afforded VA examinations in July 2009, August 2010, August 2012, January 2013 and October 2015.  The Board observes that the findings contained within the corresponding examination reports are adequate for adjudicatory purposes.  It is clear that these examiners were aware of the Veteran's pertinent medical history, and rendered relevant findings responsive to the key medical questions at issue in this appeal, to include range of motion assessments and the level of impairment caused by pain, weakness, fatigue or incoordination.  

The Board notes that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, the Board carefully considered whether a remand to ensure compliance was necessary.  To the extent that examination findings of record relative to the low back are not completely in compliance with Correia, the Board finds that remand for additional examination would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Current examination findings would not be useful in adjudicating the ratings assigned for the rating period prior to August 25, 2010 and any retrospective opinion would impose additional burdens on VA with no benefit flowing to the Veteran, as VA would be asking an examiner to speculate as to what impairment of motion, if any, existed on active and passive motion, and in weight-bearing and nonweight-bearing prior to 2010.  For the rating period from August 25, 2010 to the present day, the Veteran is already in receipt of the maximum schedular rating assignable for limitation of motion of the thoracolumbar spine, without favorable or unfavorable ankylosis, and the evidence of record is sufficient to establish that favorable or unfavorable ankylosis of the thoracolumbar spine does not exist.  Because the record shows that ankylosis does not exist, a remand for additional range of motion testing is not necessary.  

The Board accordingly finds VA's duty to assist with respect to obtaining examinations or opinions addressing the severity of the Veteran's spine disability has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  Accordingly, the Board will address the issues on appeal below.

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Notably, "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The RO has rated the Veteran's lumbar spine disability under Diagnostic Code (DC) 5237 for lumbosacral or cervical strain.  The Rating Schedule directs that spine disabilities rated under Diagnostic Codes 5235 to 5242 should be rated under common criteria found in the General Rating Formula for Diseases and Injuries of the Spine.

Under the General Rating Formula, a 10 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness exists that does not result in abnormal gait or abnormal spinal contour; or a vertebral body fracture exists with loss of 50 percent or more of the height.

A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding exists that is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine exists.

A 50 percent rating is warranted where unfavorable ankylosis of the thoracolumbar spine exists.

A 100 percent rating is warranted where unfavorable ankylosis of the entire spine exists.

The Veteran has been rated 20 percent disabling under the General Rating Formula from April 14, 2009 to August 24, 2010; and 40 percent disabling from August 25, 2010 to the present day.  He seeks an initial disability rating in excess of 20 percent prior to August 25, 2010, and in excess of 40 percent thereafter.

The Board notes that the medical and lay evidence of record demonstrates that, although the Veteran has limitation of motion of the spine, his thoracolumbar spine is not fixed in one position.  Unfavorable ankylosis is a condition in which the cervical, lumbosacral or entire spine is fixed in flexion or extension.  If a spinal segment is fixed in a neutral position (zero degrees), favorable ankylosis exists.  See 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Diagnostic Codes 5235-5242, Note (5).  The evidence demonstrates that throughout the appeal period, the Veteran has been able to move his spine in all directions.  As such, the Veteran's thoracolumbar spine is not ankylosed, either favorably or unfavorably (See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992)), and ratings of 100, 50, or 40 percent (due to favorable ankylosis) are not available under the General Rating Formula at any time during the appeal period.

A 40 percent rating may still be warranted if the Veteran's lumbar spine disability manifested in limitation of flexion to 30 degrees or less.  However, from April 14, 2009 to August 24, 2010, no range of motion assessment demonstrated limitation so severe as to prohibit the Veteran from forward flexing to only 30 degrees, even when considering the effects of pain, fatigue and repetitive use.  

Indeed, the July 2009 VA examiner noted that the Veteran could forward flex to 90 degrees (with pain beginning at 60 degrees); extend to 30 degrees; had left and right lateral flexion to 30 degrees; and left and right lateral rotation to 30 degrees (with pain beginning at 30 degrees).  The examiner noted normal curvature and minimal S-shaped scoliosis.  Although the examiner specified that repetition of three produced increased pain, weakness, lack of endurance, fatigue and incoordination, following three repetitions, the Veteran still exhibited forward flexion to 60 degrees, and right and left lateral rotation to 30 degrees with no additional loss of range of motion.  Therefore, even when considering the DeLuca factors discussed above, an increased rating based on additional functional loss that would warrant the assignment of a 40 percent rating is not demonstrated.  

The Veteran's August 25, 2010 range of motion assessment was the first in which he was shown to be limited in flexion to 30 degrees, or less.  The Veteran demonstrated that he could forward flex to 15 degrees; extend to 5 degrees; had left and right lateral flexion to 25 degrees; and left and right lateral rotation to 30 degrees.  Based on these findings, the RO appropriately awarded the Veteran an increased rating to 40 percent as of the date of this examination.  There was no indication that unfavorable ankylosis of the thoracolumbar spine existed to warrant a 50 percent rating, or unfavorable ankylosis of the entire spine existed to warrant a 100 percent rating.

The Veteran's range of motion of his lumbosacral spine has been measured on several subsequent occasions.

An August 2012 VA examiner noted that the Veteran could forward flex to 90 degrees flexion; extend to 30 degrees; had left and right lateral flexion to 30 degrees; and left and right lateral rotation to 30 degrees.  After three repetitions, the examiner noted normal range of motion.  The Veteran exhibited forward flexion to 90 degrees; extension to 30 degrees; right and left lateral rotation to 30 degrees; and right and left lateral rotation to 30 degrees.

In October 2012, Dr. R. C. noted that the Veteran could forward flex to 30 degrees; extend to 5 degrees with minimal pain; had left lateral flexion to 11 degrees; right lateral flexion to 15 degrees; left lateral rotation to 20 degrees; and right lateral rotation to 25 degrees. 

A January 2013 VA examiner noted that the Veteran could forward flex to 15 degrees; extend to 5 degrees; had left lateral flexion to 25 degrees; right lateral flexion to 15 degrees; left lateral rotation to 30 degrees; and right lateral rotation to 20 degrees.  After three repetitions, the examiner noted additional limitation, and the Veteran exhibited forward flexion to 15 degrees; extension to 5 degrees; left lateral flexion to 25 degrees; right lateral flexion to 15 degrees; right lateral rotation to 20 degrees; and left lateral rotation to 30 degrees.  The Veteran had abnormal gait but had no incapacitating episodes over the past months.

An October 2015 VA examiner noted flare-ups of the thoracolumbar spine.  There was no functional loss or functional impairment of the thoracolumbar spine.  The Veteran could forward flex to 40 degrees; extend to 10 degrees; had right and left lateral flexion to 15 degrees; and right and left lateral rotation to 20 degrees.  He exhibited pain at forward flexion and extension; there was no evidence of weight bearing pain, and no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue.  The Veteran had a flare-up during the examination and pain limited his functional ability with flare-ups.  Here, he could forward flex to 50 degrees, extend to 10 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 20 degrees.

For the time period from April 14, 2009 to August 24, 2010, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  The Board recognizes, and in no way disputes, that the Veteran experienced ongoing and continuous low back pain throughout this period.  The Veteran is competent to attest to his own observable symptoms, and the statements he has submitted from his treating physicians are consistent with the Veteran's own lay statements.  Indeed, even assuming that the Veteran experienced pain symptoms such as aching, stabbing feelings, throbbing, trouble sleeping at night, numbness and stiffness, there is no evidence of record contradicting the objective range of motion findings of the examiners listed above.  Indeed, the Veteran has demonstrated that even upon repetitive use testing, the Veteran was able to achieve forward flexion well above the minimum requirement of 30 degrees for an increased rating to 40 percent during the period of April 14, 2009 to August 25, 2010. 

The Board finds that the Veteran's competent and credible complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation in excess of 20 percent from April 14, 2009 to August 24, 2010.  Indeed, the Board has considered the Veteran's assertions as to the severity of his symptoms; however, the Board finds the objective medical evidence described above to be more probative than his lay evidence in determining that his lumbar spine disability does not meet the criteria for a rating in excess of 20 percent, for that time period.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

As noted above, the evidence does in fact demonstrate that the Veteran for the first time exhibited significant impairment of his ability to forward flex due to pain at his August 25, 2010 VA examination, such that an increased rating from 20 to 40 percent has been granted by the RO as of that date.

For the entirety of the appeal period, as noted above, neither the treatment records nor the VA examination reports indicate that there was favorable or unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Rather, these documents contain either specific findings of no ankylosis or range of motion figures reflecting that there is no ankylosis.  The lay statements similarly do not indicate that there has been ankylosis.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40 , 4.45, 4.59 (2016), this rule does not apply, as here where, for the period from August 25, 2010 to the present day, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  For similar reasons, although in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply, given that range of motion findings could not result in a higher rating for the Veteran's back disability, a remand for compliance with Correia is not required.  

Thus, a rating higher than 40 percent is not warranted under the General Rating Formula.

The Board has considered whether higher ratings may be available under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, but finds that although IVDS has been identified in the record, the Veteran has not required bed rest prescribed by a physician at any time during the appeal period.  

The Board adds that Note (1) under the General Rating Formula for Diseases and Injuries of the Spine states that "any associated objective neurologic abnormalities" are to be evaluated separately under an appropriate diagnostic code. 

The Veteran has complained of radiating pain into both of his lower extremities as a result of his lumbar spine disability.  The RO in fact has already separately compensated radiculopathy of the right and left lower extremities associated with the Veteran's service-connected degenerative changes of the lumbar spine under Diagnostic Code 8520.  The medical evidence of record does not disclose any distinct disabilities associated with the Veteran's service-connected lumbar spine disability which have not already been separately rated by the RO.

For all the foregoing reasons, the Board finds that a rating in excess of 20 percent for the lumbar strain is not warranted at any time prior to August 25, 2010, and a rating in excess of 40 percent is not warranted from August 25, 2010 to the present day.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III.  TDIU

The Veteran has contended that his service-connected disabilities have rendered him unemployable.  Indeed, he has been awarded a TDIU for all times from August 25, 2010 to the present day.  As the Veteran's claim for a higher rating for his spine disability stems from a April 14, 2009 compensation claim, the matter as to whether TDIU may be awarded prior to August 25, 2010 remains at issue.

A TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Prior to August 25, 2010, the Veteran was service connected for pseudofolliculitis barbae, rated as 30 percent disabling, and degenerative changes of the lumbar spine, rated as 20 percent disabling.  He therefore did not meet the minimum percentage requirements for an award of a TDIU during this time period, as set forth in 38 C.F.R. § 4.16(a).  

Nevertheless, the Veteran may still warrant entitlement to TDIU on an extraschedular basis under 38 C.F.R. §  4.16 (b) if the evidence shows that his service-connected disabilities preclude him from securing or following substantially gainful employment.  38 C.F.R. §§ 3.321 , 3.340, 3.341, 4.16(b).  If a veteran is unemployable by reason of service-connected disabilities, but fails to meet he schedular requirements under 38 C.F.R. § 4.16(a), the issue should be referred to the Director of Compensation for extraschedular consideration.  For the reasons discussed below, the Board finds that the evidence of record is against a finding that the Veteran was unemployable prior to August 2015 due to his service-connected disabilities, and that referral is not warranted.  

The Veteran has indicated on two Applications for Increased Compensation Based on Unemployability (VA Form 21-8940) submitted in October 2012 and April 2013 that he last worked full time in August 2009.  However, on the same form, he indicated full time, 40 hour per week employment, with a telecommunications company from May 2010 to August 2010.  Prior VA treatment records dated in April and July 2009 indicate that the Veteran worked at McDonalds, and enrolled in college, majoring in telecommunications.  He reported to the SSA he last worked in August 2010.

At the time of a July 2009 VA examination, the Veteran indicated that his back pain interfered with his job because he had to do a lot of pulling, pushing and lifting.  He noted the pain also interfered with his activities of daily living because he could not run, lift weights, exercise or work on his car.  He was working at McDonalds at this time period, as well as at a telecommunications company 40 hours per week, as per the Veteran's statements on his VA Form 21-8940 (noting full time employment from June 2009 to August 2009).  The July 2009 examiner also noted that the Veteran's pseudofolliculitis barbae was not debilitating and caused no impairment of function.   

Upon psychiatric examination in August 2010, the Veteran was no longer employed, but stated that the reason for unemployment was because he had a EEO claim in progress.  His primary objective was noted to be finding another job or go to college with a goal of having a better career field.  At his spine examination in August 2010, the Veteran indicated he was unemployed but not retired, and that the reason for his unemployment was a "current issue with equal opportunity with employer."  

The Board notes that SSA disability benefits were awarded effective August 2010.  

After considering the totality of the record, the Board finds the weight of the lay and medical evidence does not demonstrate that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation, prior to August 2010.  Although the service-connected back disability resulted in some degree of functional impairment, the contemporaneous records dated in 2009 and 2010 demonstrate the Veteran was working during that time period, and was able to work a full time job for a period of time up to August 2010.  Contemporaneous records dated in 2009 and 2010 do not show that the Veteran's service-connected back or skin disabilities prevented him from securing or following gainful employment during that time period.  Indeed, when specifically asked the reason for his unemployment in August 2010, he indicated legal issues with his employer, and at the time did not indicate he could not work due to disability.  The Board finds these contemporaneous statements highly probative.  
As noted above, the Veteran became schedularly eligible for TDIU as of August 25, 2010, and TDIU has already been awarded effective that date.  Referral of the Veteran's claim to VA's Director of Compensation for consideration of entitlement to an extraschedular TDIU under the provisions of 38 C.F.R. § 4.16(b), for the period prior to August 25, 2010,  is not warranted for the reasons discussed above.


ORDER

Entitlement to an initial disability rating in excess of 20 percent for degenerative changes of the lumbar spine (back disability) prior to August 25, 2010, and in excess of 40 percent thereafter, is denied.

Entitlement to a TDIU, prior to August 25, 2010, is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


